TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00458-CV



                             Vintage Petroleum, Inc., Appellant

                                              v.

                              Kibtec Oil & Gas, Inc., Appellee




  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 207TH JUDICIAL DISTRICT
      NO. 00-PI-407A, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion signed by all counsel asking this Court to

dismiss the appeal. See Tex. R. App. P. 42(a)(1). We grant the motion and dismiss the appeal.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed on Joint Motion

Filed: March 2, 2006